Exhibit 10.8

 

LOGO [g538247g0215021931708.jpg]

ENCANA CORPORATION

EMPLOYEE STOCK APPRECIATION RIGHTS PLAN

Adopted with effect from February 12, 2008, as amended December 9, 2008,

November 30, 2009, April 20, 2010, July 20, 2010, February 24, 2015,
February 22, 2016 and

February 14, 2018.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

1.

 

PREAMBLE AND DEFINITIONS

     1  

2.

 

ADMINISTRATION

     12  

3.

 

GRANT OF SARS

     13  

4.

 

VESTING OF SARS

     14  

5.

 

TERMINATION OF EMPLOYMENT, DISABILITY, LEAVES OF ABSENCE, ETC.

     17  

6.

 

EARLY EXERCISE AND ACCELERATED VESTING

     21  

7.

 

EFFECTS OF ALTERATION OF SHARE CAPITAL

     24  

8.

 

METHOD OF EXERCISE OF SARS

     24  

9.

 

NO OTHER RIGHTS

     25  

10.

 

GENERAL

     26  



--------------------------------------------------------------------------------

ENCANA CORPORATION

EMPLOYEE STOCK APPRECIATION RIGHTS PLAN

(Adopted with effect from February 12, 2008, as amended December 9, 2008,

November 30, 2009, April 20, 2010, July 20, 2010, February 24, 2015,
February 22, 2016 and February 14, 2018)

 

1.

PREAMBLE AND DEFINITIONS

 

1.1

Title

The Plan described in this document shall be called the “Encana Corporation
Employee Stock Appreciation Rights Plan” (the “Plan”).

 

1.2

Purposes of the Plan

The principal purposes of the Plan are to advance the interests of Corporation
and its Affiliates by:

 

  (a)

promoting a proprietary interest in the Corporation among employees;

 

  (b)

attracting and retaining qualified employees the Corporation requires;

 

  (c)

providing a long-term incentive element in overall compensation of employees;
and

 

  (d)

to promoting an alignment of interests between employees and shareholders of the
Corporation.

 

1.3

Effective Date of the Plan

The Plan shall have effect from and after February 12, 2008.

 

1.4

Definitions

In the Plan, the following terms shall have the meanings respectively set forth
below:

 

  (a)

“Achieved Performance Criteria” means the Performance Criteria which have been
satisfied, as and when determined by the Committee, in respect of any particular
Performance Period, and which shall be published on the Corporation’s internal
employee website or otherwise communicated in writing to the employees (or,
where necessary, to a Retired Participant) of the Corporation and its
Affiliates;

 

  (b)

“Affiliate” means any corporation, partnership or other entity in which the
Corporation, directly or indirectly, has a majority ownership interest;

 

  (c)

“Anniversary Date” means, in respect of each SAR, each anniversary of the Date
of Grant;



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 2

 

  (d)

“Applicable Law” means any applicable provision of law, domestic or foreign,
including, without limitation, applicable securities legislation, together with
all regulations, rules, policy statements, rulings, notices, orders or other
instruments promulgated thereunder, and, in respect of a Non-Canadian
Participant, unless otherwise provided in a Grant Agreement, any rules of the
New York Stock Exchange and, in respect of a Canadian Participant, unless
otherwise provided in a Grant Agreement, any rules of the Toronto Stock
Exchange;

 

  (e)

“Appreciation Value” means, in respect of each SAR, an amount equal to the
closing price per Share, in respect of a Non-Canadian Participant, unless
otherwise specified in a Grant Agreement, on the New York Stock Exchange and, in
respect of a Canadian Participant, unless otherwise specified in a Grant
Agreement, on the Toronto Stock Exchange, on the immediately preceding Trading
Day the SAR is exercised, less the Base Value of the SAR; provided that if, in
respect of a Non-Canadian Participant, the Shares are not listed and posted for
trading on the New York Stock Exchange on the immediately preceding Trading Day
the SAR is exercised, or, in respect of a Canadian Participant, are not listed
and posted for trading on the Toronto Stock Exchange on the immediately
preceding Trading Day the SAR is exercised, then “Appreciation Value” shall be
the fair market value per Share as determined by the Board in its sole
discretion, less the Base Value of the SAR;

 

  (f)

“Base Value” means, in respect of each SAR, the amount set by the Committee
pursuant to Section 3.5;

 

  (g)

“Blackout Period” means a trading blackout period imposed by the Corporation
under the Corporation’s Securities Trading and Insider Reporting Policy (as
amended, supplemented or replaced by the Corporation from time to time);

 

  (h)

“Board” means the Board of Directors of the Corporation;

 

  (i)

“Bonus SAR” means any SAR that is granted to a Participant and is designated as
a Bonus SAR pursuant to Section 4.1;

 

  (j)

“Canadian Participant” means a Participant who is a resident of Canada for the
purposes of the Income Tax Act (Canada) or a Participant who is granted a SAR in
respect of employment services to be rendered to the Corporation or an Affiliate
in Canada;

 

  (k)

“CIC Cause” following a Change in Control for purposes of this Plan means,
unless otherwise provided in an Grant Agreement, (i) “cause” as defined in any
employment agreement, change in control agreement or similar arrangement with
the Corporation to which the Participant is a party as of the Date Employment
Ceases, or (ii) if there is no such arrangement or if it does not define “cause”
or CIC Cause: (A) conviction of, or plea of guilty or nolo contendere (or its
equivalent) by, the Participant for committing an indictable offence in Canada
or a felony under U.S. federal law or the law of the state in which such action
occurred, (B) willful and deliberate failure on the part of the Participant in
the performance of his or her employment duties in any material respect that
remains uncured thirty (30) days after receipt of written notice from the
Corporation specifying in reasonable detail the alleged failure, (C) dishonesty
in the course of



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 3

 

 

fulfilling the Participant’s employment duties that results in material harm to
the Corporation, or (D) a material violation of the Corporation Policies. For
purposes of this Plan, any determination by the Committee as to whether CIC
Cause exists shall be subject to de novo review;

 

  (l)

“Change in Control” shall be deemed to have occurred for purposes of this Plan
if:

 

  (i)

any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity, or any persons acting jointly or in
concert with the foregoing (each, a “Person”), is or becomes the beneficial
owner directly or indirectly of 30% or more of either (A) the then-outstanding
shares of common stock of the Corporation (the “Outstanding Corporation Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Corporation entitled to vote generally in the election of
directors (the “Outstanding Corporation Voting Securities”); provided, however,
that, for purposes of this Section 1.4(l)(i), the following acquisitions of
shares or other voting securities of the Corporation shall not constitute a
Change in Control: (i) any acquisition directly from the Corporation, (ii) any
acquisition made by the Corporation, (iii) any acquisition by any employee plan
(or related trust) sponsored or maintained by the Corporation or any of its
subsidiaries, or (iv) any acquisition pursuant to a transaction that complies
with Sections 1.4(l)(ii)(1), 1.4(l)(ii)(2) and 1.4(l)(ii)(3);

 

  (ii)

consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or securities of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Corporation Common Stock and the Outstanding
Corporation Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Corporation or all or substantially all of
the Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Corporation Common Stock and the
Outstanding Corporation Voting Securities, as the case may be, (2) no Person
(excluding any entity resulting from such Business Combination or any employee
plan (or related trust) of the Corporation or of such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock (or,



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 4

 

 

for a non-corporate entity, equivalent securities) of the entity resulting from
such Business Combination or the combined voting power of the then-outstanding
voting securities of such entity, except to the extent that such ownership
existed prior to the Business Combination, and (3) at least a majority of the
members of the board of directors (or, for a non-corporate entity, equivalent
governing body) of the entity resulting from such Business Combination were
members of the Incumbent Board (as defined below) at the time of the execution
of the initial agreement or of the action of the Board providing for such
Business Combination;

 

  (iii)

individuals who, as of Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to
Effective Date whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person or entity other than the Board; or

 

  (iv)

approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

For the purposes of this Section 1.4(l):

 

  (i)

the term “acting jointly or in concert” shall be interpreted in accordance with
Section 159 of the Securities Act (Alberta), as amended; and

 

  (ii)

the term “beneficial ownership” shall be interpreted in accordance with Sections
5 and 6 of the Securities Act (Alberta) and “beneficial owner” shall have a
corresponding meaning, except that for purposes of this Plan, options and
convertible securities granted by the Corporation to employees, officers or
directors shall not be included in determining the percentage of beneficial
ownership of any Person.

Notwithstanding the foregoing, with respect to SARs granted prior to
February 14, 2018, any event or transaction that would have constituted a
“Change in Control” under the definition of such term in effect immediately
prior to the February 14, 2018 amendment of the Plan shall also be deemed to
constitute a “Change in Control” for purposes of this Plan, regardless of
whether it would constitute a “Change in Control” within the meaning of the
definition set forth in this Section 1.4(l);

 

  (m)

“Close of Business” means, on any Trading Day, in respect of a Non-Canadian
Participant, unless otherwise provided in a Grant Agreement, the close of
trading on the New York Stock Exchange and, in respect of a Canadian
Participant, unless otherwise provided in a Grant Agreement, the close of
trading on the Toronto Stock Exchange;



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 5

 

  (n)

“Committee” means the Human Resources and Compensation Committee of the Board or
such other committee of the Board, as constituted from time to time, which may
be designated by the Board to, among other things, interpret, administer and
implement the Plan, and any reference in the Plan to action by the Committee
means action by or under the authority of the Committee or, if no Committee has
been designated, by the Board;

 

  (o)

“Committee Meeting Date” means the date of the meeting of the Committee held to
review matters related to the SARs, including the determination of whether and
the degree to which the Performance Criteria for a particular Performance Period
have been satisfied and constitute “Achieved Performance Criteria”, which
meeting shall occur at least once annually and by no later than June 1 of the
year immediately following the relevant Performance Period;

 

  (p)

“Corporation” means Encana Corporation and any successor corporation whether by
amalgamation, merger or otherwise;

 

  (q)

“Corporation Policies” means, at a particular time, the policies and practices
of the Corporation (or, where applicable, the Affiliate that employs the
Participant), as published on the Corporation’s internal employee website or
otherwise communicated in writing to the employees (or, where necessary, to a
Retired Participant) of the Corporation and/or its Affiliates;

 

  (r)

“Date Employment Ceases” means, in respect of a Participant:

 

  (i)

in the case of voluntary Termination of Employment initiated by the Participant,
the last date the Participant is, for the purposes of receiving his or her
regular salary, on the payroll of the Corporation or an Affiliate;

 

  (ii)

in the case of involuntary Termination of Employment of the Participant by the
Corporation or an Affiliate for cause (as determined by the Corporation or the
Affiliate, as applicable), the date written notification of dismissal from
employment is delivered to the Participant;

 

  (iii)

in the case of involuntary Termination of Employment of the Participant by the
Corporation or an Affiliate other than for cause (as determined by the
Corporation or the Affiliate, as applicable), the date identified in the written
notification of Termination of Employment delivered to the Participant as the
“Termination Date” or “Departure Date” and, where both dates are so referred to,
the earlier thereof, and, where such date is not identified in the written
notification, the date written notification of dismissal from employment is
delivered to the Participant; and

 

  (iv)

in the case where the Participant is employed by an Affiliate and for any reason
including, without limitation, by reason of sale, disposition or other
divestiture thereof, in whole or in part, such employer ceases to be an
Affiliate of the Corporation, the effective date (in the case of a sale,
disposition or other divestiture, the closing date of such transaction or series
of transactions, as determined by the Corporation) upon which the Participant’s
employer ceases to be an Affiliate;



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 6

 

 

but, for greater certainty, shall not include any notice period which arises or
may be deemed to arise upon the Termination of Employment of the Participant,
and shall not include the date the Participant ceases to be an employee of the
Corporation or an Affiliate upon the Participant’s death or Retirement, or the
date the Participant commences Short-Term Disability, Long-Term Disability, a
Paid Leave of Absence, an Unpaid Leave of Absence, or Family Leave;

 

  (s)

“Date of Grant” means, in respect of a particular SAR, the date upon which the
Committee grants the SAR to the Participant. Where the Committee determines to
grant any SAR on a date which is within a Blackout Period or where, for any
reason: (i) a grant of a SAR falls on a day that is within a Blackout Period; or
(ii) the Fair Market Value of the grant of a SAR is calculated using a Trading
Day that is within a Blackout Period, then the Date of Grant shall automatically
occur and be effective on the sixth Trading Day immediately following the end of
such Blackout Period to permit the Fair Market Value to be determined based on
Trading Days which occur immediately following the end of any of such Blackout
Period;

 

  (t)

“Date of Retirement” means, in respect of a Participant, the last day the
Participant is, for the purposes of receiving his or her regular salary, on the
payroll of the Corporation or an Affiliate immediately prior to commencing
Retirement;

 

  (u)

“Death or Retirement Exercise Period” means, in respect of a particular SAR
granted to a Participant, the period of time extending from the date of the
Participant’s death or Date of Retirement, as applicable, to the earlier of:
(i) the date that is six months following the date of the Participant’s death or
Date of Retirement, as applicable; and (ii) the Expiry Date of the SAR. Should
the Death or Retirement Exercise Period terminate on a date other than a Trading
Day, the Death or Retirement Exercise Period shall terminate on the Close of
Business on the last Trading Day prior to that date;

 

  (v)

“Expiry Date” means:

 

  (i)

in respect of a particular SAR granted to a Canadian Participant on or following
February 24, 2015, the earlier of: (A) December 15th of the calendar year in
which the Vesting Date of such SAR occurs; and (B) the Close of Business on the
seventh anniversary of the Date of Grant of such SAR. In respect of SAR granted
to a Canadian Participant prior to February 24, 2015, the earlier of:
(A) December 15th of the calendar year in which the Vesting Date of such SAR
occurs; and (B) the Close of Business on the fifth anniversary of the Date of
Grant of such SAR; and

 

  (ii)

in respect of a particular SAR granted to a Non-Canadian Participant on or
following February 24, 2015, the Close of Business on the seventh anniversary of
the Date of Grant of such SAR. In respect of a SAR granted to a Canadian
Participant prior to February, 24, 2015, the Close of Business on the fifth
anniversary of the Date of Grant of such SAR;

Should the Expiry Date of a SAR fall on a date other than a Trading Day, the
Expiry Date shall be the Close of Business on the last Trading Day prior to that



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 7

 

date. Should the Expiry Date fall on a date which is within a Blackout Period,
the provisions of Section 8.3 hereof shall apply;

 

  (w)

“Fair Market Value” means, with respect to a particular date:

 

  (i)

in respect of a Non-Canadian Participant, unless otherwise provided in a Grant
Agreement, the volume-weighted average (rounded to two decimal places) of the
trading price of a Share on the New York Stock Exchange during the immediately
preceding five (5) Trading Day period prior to that particular date or, if the
Shares did not trade on the New York Stock Exchange on a particular day during
such period, the volume-weighted average (rounded to two decimal places) of the
trading price of a Share on the New York Stock Exchange during the immediately
preceding five (5) days on which the Shares were traded;

 

  (ii)

in respect of a Canadian Participant, unless otherwise provided in a Grant
Agreement, the volume-weighted average (rounded to two decimal places) of the
trading price of a Share on the Toronto Stock Exchange during the immediately
preceding five (5) Trading Day period prior to that particular date or, if the
Shares did not trade on the Toronto Stock Exchange on a particular day during
such period, the volume-weighted average (rounded to two decimal places) of the
trading price of a Share on the Toronto Stock Exchange during the immediately
preceding five (5) days on which the Shares were traded;

 

  (iii)

if, in respect of a Non-Canadian Participant, the Shares are not then listed and
posted for trading on the New York Stock Exchange or, in respect of a Canadian
Participant, are not listed and posted for trading on the Toronto Stock
Exchange, then it shall be the fair market value per Share as determined by the
Board in its sole discretion;

 

  (x)

“Family Leave” means, in respect of a Participant, a period during which,
pursuant to the Corporation Policies or Applicable Law, the Participant is
considered to be on family leave, and does not provide employment services to
the Corporation or an Affiliate;

 

  (y)

“Good Reason” means (i) “Good Reason” as defined in any employment agreement,
change in control agreement or similar arrangement with the Corporation or an
Affiliate to which the Participant is a party as of the Date Employment Ceases,
or (ii) if there is no such arrangement or if it does not define Good Reason,
and the Participant holds the title of “Vice-President” or above as of
immediately prior to the Change in Control, the occurrence of any of the
following on or after the Change in Control, unless the Participant shall have
given express written consent thereto: (A) a material diminution in the scope of
the Participant’s duties or responsibilities from those in effect immediately
prior to the Change in Control, provided that any change in the Participant’s
duties or responsibilities resulting solely from the fact that the Corporation
is no longer publicly traded, or no longer the ultimate parent company of its
affiliated group, due to the Change in Control shall not be deemed to be a
material diminution in the scope of the Participant’s duties or
responsibilities; (B) a reduction in the Participant’s annual base salary as in
effect immediately prior to the Change in



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 8

 

 

Control; (C) a material reduction in the Participant’s short-term or long-term
incentive compensation opportunity (measured based on grant date fair value of
any equity-based awards) in effect immediately prior to the Change in Control;
(D) the failure by the Corporation or an Affiliate to pay the Participant
(1) any portion of the Participant’s then current compensation, except pursuant
to an across-the-board compensation deferral similarly affecting other such
Vice-Presidents and required by applicable law, or (2) any installment of
deferred compensation at the time such installment is due under any deferred
compensation program of the Corporation or an Affiliate; or (E) a requirement
that the Participant be based more than 50 miles from where the Participant is
based immediately prior to the Change in Control, except for: (1) required
travel on the Corporation’s or Affiliate’s business to an extent substantially
consistent with the Participant’s business travel obligations in the ordinary
course of business immediately prior to the Change in Control; or (2) if the
Participant has been relocated or repatriated by the Corporation or an Affiliate
prior to the Change in Control, such relocation as may be required by applicable
law or performed in accordance with an agreement (whether written or unwritten)
entered into between the Corporation (or an Affiliate) and the Participant prior
to the Change in Control; provided, that, a Participant may only resign for Good
Reason under this clause (ii) if the Participant has provided written notice to
the Corporation and, if the Participant is employed by an Affiliate, such
Affiliate, of the event or circumstance alleged to constitute Good Reason within
ninety (90) days following the initial existence thereof, the Corporation or
Affiliate, as applicable, has failed to cure such event or circumstance within
thirty (30) days after receipt of such notice, and the Participant resigns
within thirty (30) days after the expiration of such cure period. If the
Participant is not covered by clause (i) or (ii) above, then Good Reason shall
not be applicable to such Participant;

 

  (z)

“Grant Agreement” means a written agreement between the Corporation and a
Participant under which a SAR is granted, as contemplated by Section 3.3,
together with such schedules, amendments, deletions or changes thereto as are
permitted under the Plan;

 

  (aa)

“Long-Term Disability” means, in respect of a Participant, any period of time
during which the Participant receives, or is determined to be entitled to
receive, disability benefits under the Corporation’s or an Affiliate’s long-term
disability plans;

 

  (bb)

“Maximum Performance Criteria” means, in respect of the SARs granted pursuant to
a particular Grant Agreement, that maximum Performance Criteria determined by
the Committee, the achievement of which in a particular Performance Period shall
entitle all of the Performance SARs and Bonus SARs granted to a Participant
which are eligible to become Vested SARs in respect of such Performance Period
to become Vested SARs, subject to the provisions of the Plan, and which shall be
published on the Corporation’s internal employee website or otherwise
communicated in writing to the employees (or, where necessary, to a Retired
Participant) of the Corporation and its Affiliates;

 

  (cc)

“Median Performance Criteria” means, in respect of the SARs granted pursuant to
a particular Grant Agreement, that median Performance Criteria determined by



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 9

 

 

the Committee, the achievement of which in a particular Performance Period shall
entitle all of the Performance SARs granted to a Participant which are eligible
to become Vested SARs in respect of such Performance Period to become Vested
SARs, and the over-achievement of which in a particular Performance Period shall
entitle at least a portion of the Bonus SARs granted to a Participant which are
eligible to become Vested SARs in respect of such Performance Period to become
Vested SARs, and which shall be published on the Corporation’s internal employee
website or otherwise communicated in writing to the employees (or, where
necessary, to a Retired Participant) of the Corporation and its Affiliates;

 

  (dd)

“Minimum Performance Criteria” means, in respect of the SARs granted pursuant to
a particular Grant Agreement, that minimum Performance Criteria determined by
the Committee, the over-achievement of which in a particular Performance Period
shall entitle at least a portion of the Performance SARs granted to a
Participant which are eligible to become Vested SARs in respect of such
Performance Period to become Vested SARs, and which shall be published on the
Corporation’s internal employee website or otherwise communicated in writing to
the employees (or, where necessary, to a Retired Participant) of the Corporation
and its Affiliates;

 

  (ee)

“Non-Canadian Participant” means a Participant who is a non-resident of Canada
for the purposes of the Income Tax Act (Canada) and who is granted a SAR in
respect of employment services to be rendered to the Corporation or an Affiliate
outside Canada;

 

  (ff)

“Paid Leave of Absence” means, in respect of a Participant, a period during
which, pursuant to the Corporation Policies or Applicable Law, the Participant
is considered to be on a leave of absence and continues to receive his or her
normal salary, but does not provide employment services to the Corporation or an
Affiliate;

 

  (gg)

“Participant” means any employee of the Corporation or an Affiliate as the
Committee may designate from time to time as being eligible to participate in
the Plan, and which includes a Canadian Participant and a Non-Canadian
Participant;

 

  (hh)

“Performance Criteria” means, in respect of a Performance SAR or a Bonus SAR,
that performance criteria determined by the Committee and which shall be
published on the Corporation’s internal employee website or otherwise
communicated in writing to the employees (or, where necessary, to a Retired
Participant) of the Corporation and its Affiliates;

 

  (ii)

“Performance Period” means, in respect of a Performance SAR or a Bonus SAR, the
period in which the Performance Criteria must be satisfied in order for such SAR
to become a Vested SAR and, except as otherwise provided:

 

  (i)

the “First Performance Period” shall be the period extending from January 1 to
December 31 of the year in which the Date of Grant occurs;



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 10

 

  (ii)

the “Second Performance Period” shall be the period extending from January 1 to
December 31 of the year immediately following the year in which the Date of
Grant occurs; and

 

  (iii)

the “Third Performance Period” shall be the period extending from January 1 to
December 31 of the second year immediately following the year in which the Date
of Grant occurs;

 

  (jj)

“Performance SAR” means any SAR that is granted to a Participant and is
designated as a Performance SAR pursuant to Section 4.1;

 

  (kk)

“Plan” means this Encana Corporation Employee Stock Appreciation Rights Plan,
including any schedules or appendices hereto, as amended from time to time;

 

  (ll)

“Retired Participant” means a Participant who ceases to be an employee of the
Corporation or an Affiliate by reason of his or her Retirement;

 

  (mm)

“Retirement” means, in respect of a Participant, the early or normal retirement
of the Participant from employment with the Corporation or an Affiliate in
accordance with the Corporation Policies;

 

  (nn)

“Return to Service Date” means, in respect of a Participant, the date, following
an Unpaid Leave of Absence, that the Participant recommences the provision of
employment services to the Corporation or an Affiliate, in full or in part;

 

  (oo)

“SAR” means a stock appreciation right granted to a Participant that is
represented by a bookkeeping entry on the books of the Corporation, which
entitles the Participant, upon exercise of a Vested SAR, and subject to the
terms and conditions of the Plan and the applicable Grant Agreement, to a
payment equal to the Appreciation Value;

 

  (pp)

“SAR Period” means, in respect of a particular Vested SAR, the period of time
during which such Vested SAR may be exercised by a Participant, which shall be,
subject to Section 8.3, the period of time extending from the Vesting Date of
such Vested SAR to the Expiry Date of such Vested SAR;

 

  (qq)

“Section 409A” means section 409A of the United States Internal Revenue Code of
1986, as amended, and any applicable United States Treasury Regulations and
other binding regulatory guidance promulgated thereunder;

 

  (rr)

“Share” means, in respect of a Non-Canadian Participant, unless otherwise
provided in a Grant Agreement, one or more common shares in the capital of the
Corporation as are currently traded on the New York Stock Exchange and, in
respect of a Canadian Participant, unless otherwise provided in a Grant
Agreement, one or more common shares of the Corporation as are currently traded
on the Toronto Stock Exchange;



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 11

 

  (ss)

“Short-Term Disability” means, in respect of a Participant, any period of time
during which the Participant receives disability benefits under the
Corporation’s or an Affiliate’s short-term disability plans;

 

  (tt)

“Specified Period” means (i) for a Participant who is an executive officer of
the Corporation as of immediately prior to the Change in Control, 24 months,
(ii) for a Participant who is not an executive officer of the Corporation and
holds the title of “Vice-President” or above as of immediately prior to the
Change in Control, 18 months, and (iii) for any Participant not covered by
clauses (i) and (ii), 12 months, in each case, inclusive of the date on which
the Change in Control occurs, or, in each case, such longer period specified in
the Grant Agreement or as provided for in any employment agreement, change in
control agreement or similar arrangement with the Corporation or an Affiliate to
which the Participant is a party as of the Date Employment Ceases;

 

  (uu)

“Time-Based SAR” means any SAR that is granted to a Participant and designated
as a Time-Based SAR pursuant to Section 4.1;

 

  (vv)

“Termination Exercise Period” means, in respect of a particular SAR granted to a
Participant, the period of time extending from the Date Employment Ceases to the
earlier of: (i) the Close of Business on the 60th Trading Day after the Date
Employment Ceases; and (ii) the Expiry Date of the SAR;

 

  (ww)

“Termination of Employment” means, in respect of a Participant, an event by
which the Participant ceases to be an employee of the Corporation or an
Affiliate but, for greater certainty, shall not include an event whereby the
Participant ceases to be an employee of the Corporation or an Affiliate upon the
Participant’s death or Retirement or where the Participant commences Short-Term
Disability, Long-Term Disability, a Paid Leave of Absence, an Unpaid Leave of
Absence, or Family Leave;

 

  (xx)

“Trading Day” means, subject to Section 1.4(r), in respect of a Non-Canadian
Participant, unless otherwise specified in a Grant Agreement, a day on which the
New York Stock Exchange is open for trading and, in respect of a Canadian
Participant, unless otherwise specified in a Grant Agreement, a day upon which
the Toronto Stock Exchange is open for trading;

 

  (yy)

“Unpaid Leave of Absence” means, in respect of a Participant, a period of time
during which, pursuant to the Corporation Policies or Applicable Law, the
Participant is considered to be on a leave of absence and does not continue to
receive his or her salary or provide employment services to the Corporation or
an Affiliate which, for the purposes of the Plan, shall be deemed to commence on
the “Date of Unpaid Leave of Absence”, being the first day of the Participant’s
Unpaid Leave of Absence, as communicated in writing to the Participant by the
Corporation or an Affiliate in accordance with the Corporation Policies;

 

  (zz)

“US Participant” means a Participant whose income in respect of services
performed for the Corporation or an Affiliate is subject to Section 409A;

 

  (aaa)

“Vested SAR” has the meaning assigned by Section 4.2; and



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 12

 

  (bbb)

“Vesting Date” means, in respect of a particular SAR, the date on which the SAR
becomes a Vested SAR.

 

1.5

Construction and Interpretation

 

  (a)

In the Plan, references to the masculine include the feminine, and references to
the singular shall include the plural and vice versa, as the context shall
require.

 

  (b)

The Plan shall be governed and interpreted in accordance with the laws of the
Province of Alberta and any actions, proceedings or claims in any way pertaining
to the Plan shall be commenced in the courts of the Province of Alberta.

 

  (c)

If any provision of the Plan or part hereof is determined to be void or
unenforceable all or in part, such determination shall not affect the validity
or enforcement of any other provision or part thereof.

 

  (d)

Headings wherever used herein are for reference purposes only and do not limit
or extend the meaning of the provisions herein contained. A reference to a
section or schedule shall, except where expressly stated otherwise, mean a
section or schedule of the Plan, as applicable.

 

2.

ADMINISTRATION

 

2.1

Administration by Committee

 

  (a)

The Plan shall be administered by the Committee.

 

  (b)

Without limiting the generality of Section 2.1(a), subject to the terms and
conditions set forth herein, the Committee is authorized to grant SARs,
determine the time or times when SARs will be granted, vest and be exercisable,
determine whether SARs will be subject to any restrictions or conditions,
including conditions regarding the financial and other performance of the
Corporation or its Affiliates all on such terms (which may vary between
Participants and SARs) as it shall determine. In addition, the Committee shall
have full and complete authority to

 

  (i)

construe and interpret the Plan;

 

  (ii)

prescribe, amend and rescind rules, regulations or policies relating to the
Plan; and

 

  (iii)

make all other determinations necessary or advisable for the administration of
the Plan.

 

2.2

Delegation

The Committee shall also have the right to delegate the administration and
operation of this Plan, in whole or in part, to any director, officer or
employee of the Corporation or an Affiliate.



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 13

 

2.3

Determinations Binding

All determinations and interpretations made by the Committee shall be binding on
all Participants and on their legal personal representatives and beneficiaries.

 

3.

GRANT OF SARS

 

3.1

Designation of SAR Recipients

The Committee may from time to time designate individuals who are employees of
the Corporation or an Affiliate and to whom, in the opinion of the Committee,
SARs should be granted.

 

3.2

SARs to be Granted in Respect of Future Employment Services

For greater certainty and notwithstanding anything in the Plan or in a Grant
Agreement, a SAR shall be granted solely in respect of the employment services
of a Participant to be rendered subsequent to the Date of Grant to the
Corporation and its Affiliates. The Committee may only grant a SAR to a
Participant so long as none of the main purposes of such grant is to provide the
Participant with a payment that is in lieu of salary or wages for the
Participant for services rendered by such Participant in a previous calendar
year.

 

3.3

Grant Agreement

Each grant of SARs and participation of an employee in the Plan shall be
evidenced by a Grant Agreement between the Corporation and the Participant in
the form approved by the Committee. A Participant may hold SARs granted under
more than one Grant Agreement at any time.

 

3.4

Terms and Conditions

Subject to the provisions of the Plan, the Committee shall determine the number
of SARs to be granted to each Participant and all other terms, conditions and
limitations of the grant of SARs, including any conditions with respect to the
vesting of SARs, in whole or in part, or the payment of cash under the Plan, and
any other terms and conditions the Committee may in its discretion determine,
which terms and conditions shall, to the extent not contained in the Plan, be
set out in the Grant Agreement.

 

3.5

Base Value

The Base Value for each SAR that is granted pursuant to the Plan shall be set by
the Committee at the Date of Grant but, for greater certainty and
notwithstanding anything in the Plan or in a Grant Agreement, the Base Value of
any SAR shall not be less than the Fair Market Value of a Share at the Date of
Grant.



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 14

 

3.6

No Value Prior to Vesting

For greater certainty, no SAR granted hereunder shall have any value prior to
becoming a Vested SAR and the commencement of the SAR Period.

 

3.7

No Certificates

No certificates shall be issued with respect to SARs.

 

3.8

No Right to Additional SARs

Each Participant agrees and acknowledges (and shall be conclusively deemed to
have so acknowledged and agreed by participating in the Plan) that nothing in
the Plan or a Grant Agreement nor the grant of any SARs hereunder shall be
construed to require the Corporation to grant an additional SAR or SARs. The
grant of additional SARs by the Corporation shall, in each case, be evidenced by
a new and separate Grant Agreement between the Corporation and the Participant
in respect of such additional SARs.

 

4.

VESTING OF SARS

 

4.1

Designation of SARs as Time-Based SARs, Performance SARs, and Bonus SARs

 

  (a)

The Committee shall specify, at the time SARs are granted to a Participant
pursuant to the Plan, whether such SARs are Time-Based SARs, Performance SARs,
Bonus SARs, or a combination thereof.

 

  (b)

The type (or types) of SARs granted to a Participant, whether Time-Based SARs,
Performance SARs and/or Bonus SARs (or, any combination thereof), shall be
determined by the Committee and specified in the Participant’s corresponding
Grant Agreement.

 

4.2

Vesting Conditions

The Committee shall specify, at the time SARs are granted to a Participant
pursuant to the Plan, the vesting conditions for such SARs. If no specific
determination is made by the Committee at the time SARs are granted to a
Participant, and unless otherwise provided in the Grant Agreement relating to
such SARs and subject to Sections 6.3 and 6.4, the SARs shall vest in the
applicable Participant and each shall become a “Vested SAR” in accordance with
the following:

 

  (a)

In respect of the Time-Based SARs granted to a Participant:

 

  (i)

30 percent of the Time-Based SARs shall vest on the first Anniversary Date;

 

  (ii)

an additional 30 percent of the Time-Based SARs shall vest on the second
Anniversary Date; and



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 15

 

  (iii)

an additional 40 percent of the Time-Based SARs shall vest on the third
Anniversary Date;

 

  (b)

In respect of the Performance SARs granted to a Participant:

 

  (i)

a number of Performance SARs shall vest on the later of the first Anniversary
Date and the day immediately following the Committee Meeting Date in the year
immediately following the First Performance Period equal to:

 

  (A)

where the Achieved Performance Criteria for the First Performance Period is
equal to or less than the Minimum Performance Criteria, nil;

 

  (B)

where the Achieved Performance Criteria for the First Performance Period is
greater than the Minimum Performance Criteria but is less than the Median
Performance Criteria, the amount calculated in accordance with the following
formula: 30 percent of the Performance SARs X (Achieved Performance Criteria –
Minimum Performance Criteria); and

 

  (C)

where the Achieved Performance Criteria for the First Performance Period is
equal to or greater than the Median Performance Criteria, 30 percent of the
Performance SARs;

 

  (ii)

an additional number of Performance SARs shall vest on the later of the second
Anniversary Date and the day immediately following the Committee Meeting Date in
the year immediately following the Second Performance Period equal to:

 

  (A)

where the Achieved Performance Criteria for the Second Performance Period is
equal to or less than the Minimum Performance Criteria, nil;

 

  (B)

where the Achieved Performance Criteria for the Second Performance Period is
greater than the Minimum Performance Criteria but is less than the Median
Performance Criteria, the amount calculated in accordance with the following
formula: 30 percent of the Performance SARs X (Achieved Performance Criteria –
Minimum Performance Criteria); and

 

  (C)

where the Achieved Performance Criteria for the Second Performance Period is
equal to or greater than the Median Performance Criteria, 30 percent of the
Performance SARs;

 

  (iii)

an additional number of Performance SARs shall vest on the later of the third
Anniversary Date and the day immediately following the Committee Meeting Date in
the year immediately following the Third Performance Period equal to:



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 16

 

  (A)

where the Achieved Performance Criteria for the Third Performance Period is
equal to or less than the Minimum Performance Criteria, nil;

 

  (B)

where the Achieved Performance Criteria for the Third Performance Period is
greater than the Minimum Performance Criteria but is less than the Median
Performance Criteria, the amount calculated in accordance with the following
formula: 40 percent of the Performance SARs X (Achieved Performance Criteria –
Minimum Performance Criteria); and

 

  (C)

where the Achieved Performance Criteria for the Third Performance Period is
equal to or greater than the Median Performance Criteria, 40 percent of the
Performance SARs;

 

  (c)

In respect of the Bonus SARs granted to a Participant:

 

  (i)

a number of Bonus SARs shall vest on the later of the first Anniversary Date and
the day immediately following the Committee Meeting Date in the year immediately
following the First Performance Period equal to:

 

  (A)

where the Achieved Performance Criteria for the First Performance Period is
equal to or less than the Median Performance Criteria, nil;

 

  (B)

where the Achieved Performance Criteria for the First Performance Period is
greater than the Median Performance Criteria but is less than the Maximum
Performance Criteria, the amount calculated in accordance with the following
formula: 30 percent of the Bonus SARs X (Achieved Performance Criteria – Median
Performance Criteria); and

 

  (C)

where the Achieved Performance Criteria for the First Performance Period is
equal to or greater than the Maximum Performance Criteria, 30 percent of the
Bonus SARs;

 

  (ii)

an additional number of Bonus SARs shall vest on the later of the second
Anniversary Date and the day immediately following the Committee Meeting Date in
the year immediately following the Second Performance Period equal to:

 

  (A)

where the Achieved Performance Criteria for the Second Performance Period is
equal to or less than the Median Performance Criteria, nil;

 

  (B)

where the Achieved Performance Criteria for the Second Performance Period is
greater than the Median Performance Criteria but is less than the Maximum
Performance Criteria, the amount calculated in accordance with the following
formula: 30



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 17

 

 

percent of the Bonus SARs X (Achieved Performance Criteria – Median Performance
Criteria); and

 

  (C)

where the Achieved Performance Criteria for the Second Performance Period is
equal to or greater than the Maximum Performance Criteria, 30 percent of the
Bonus SARs;

 

  (iii)

an additional number of Bonus SARs shall vest on the later of the third
Anniversary Date and the day immediately following the Committee Meeting Date in
the year immediately following the Third Performance Period equal to:

 

  (A)

where the Achieved Performance Criteria for the Third Performance Period is
equal to or less than the Median Performance Criteria, nil;

 

  (B)

where the Achieved Performance Criteria for the Third Performance Period is
greater than the Median Performance Criteria but is less than the Maximum
Performance Criteria, the amount calculated in accordance with the following
formula: 40 percent of the Bonus SARs X (Achieved Performance Criteria – Median
Performance Criteria); and

 

  (C)

where the Achieved Performance Criteria for the Third Performance Period is
equal to or greater than the Maximum Performance Criteria, 40 percent of the
Bonus SARs.

 

4.3

Waiver by Participant of Vesting

At the discretion of the Committee, the Committee may specify in any Grant
Agreement relating to SARs that the Participant is entitled to waive vesting of
any particular SAR at any time before the date that would otherwise be the
Vesting Date of such SAR pursuant to Section 4.2. Where such right has been
granted to a Participant in the Grant Agreement, the Grant Agreement shall
specify all terms and conditions pursuant to which the waiver right may be
exercised, including the time and manner of the waiver, and the future
characterization, treatment and terms and conditions of a SAR, the vesting of
which has been waived pursuant to this Section 4.3 and the applicable Grant
Agreement.

 

5.

TERMINATION OF EMPLOYMENT, DISABILITY, LEAVE OF ABSENCE, ETC.

 

5.1

Termination of Employment

Unless otherwise determined by the Committee, and unless otherwise provided in
the Grant Agreement relating to a SAR, upon the occurrence of a Termination of
Employment of a Participant:

 

  (a)

The Participant shall be entitled to exercise any Vested SARs during the
Termination Exercise Period, but only to the extent that such Vested SARs have



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 18

 

 

become Vested SARs pursuant to Sections 4.2, 6.3 or 6.4 on or prior to the Date
Employment Ceases; and

 

  (b)

For greater certainty, notwithstanding Section 4.2, SARs which do not become
Vested SARs on or prior to the Date Employment Ceases shall not thereafter
become Vested SARs.

 

5.2

Death or Retirement of Participant

Unless otherwise determined by the Committee, and unless otherwise provided in
the Grant Agreement relating to a SAR, in the event a Participant ceases to be
an employee of the Corporation or an Affiliate by reason of the Participant’s
death or Retirement:

 

  (a)

Where the Participant’s death or Retirement occurs on a date that is prior to
the date that the Participant attains the age of 60 years, then:

 

  (i)

the Participant shall be entitled to exercise any Vested SARs during the Death
or Retirement Exercise Period, but only to the extent that such Vested SARs have
become Vested SARs pursuant to Sections 4.2, 6.3 or 6.4 on or prior to the date
of the Participant’s death or Date of Retirement, as applicable; and

 

  (ii)

for greater certainty, notwithstanding Section 4.2, SARs which do not become
Vested SARs on or prior to the date of the Participant’s death or Date of
Retirement, as applicable, shall not thereafter become Vested SARs;

 

  (b)

Where the Participant’s death or Retirement occurs on or after the date the
Participant attains the age of 60 years but before the date that the Participant
attains the age of 65 years, then:

 

  (i)

Time-Based SARS shall continue to be and become Vested SARs in accordance with
the provisions of Section 4.2(a) and the Participant shall be entitled to
exercise any Time-Based SARs which become Vested SARs until the Expiry Date; and

 

  (ii)

Performance SARs and Bonus SARs shall continue to be and become Vested SARs in
accordance with the provisions of Sections 4.2(b) and (c), respectively, and the
Participant shall be entitled to exercise any Performance SARs or Bonus SARs
which become Vested SARs until the Expiry Date;

 

  (c)

Where the Participant’s death or Retirement occurs on or after the date the
Participant attains the age of 65 years, then:

 

  (i)

the Participant shall be entitled, during the period extending from the date of
the Participant’s death or Date of Retirement, as applicable, to the Expiry
Date, to exercise in full or in part any unexercised Time-Based SAR
(irrespective of whether such SAR has become a Vested SAR in accordance with
Section 4.2(a)); and



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 19

 

  (ii)

Performance SARs and Bonus SARs shall continue to be and become Vested SARs in
accordance with the provisions of Sections 4.2(b) and (c), respectively, and the
Participant shall be entitled to exercise any Performance SARs or Bonus SARs
which become Vested SARs until the Expiry Date.

 

5.3

Disability of a Participant

Unless otherwise determined by the Committee, and unless otherwise provided in
the Grant Agreement relating to a SAR, in the event of a Participant’s
Short-Term Disability or Long-Term Disability, SARs shall continue to be and
become Vested SARs in accordance with the provisions of Section 4.2 and the
Participant shall be entitled to exercise any Vested SARs during the period of
such Short-Term Disability or Long-Term Disability and thereafter, unless there
occurs a Termination of Employment during such period, in which case the
provisions of Section 5.1 shall apply, or unless the Participant’s death or
Retirement occurs during such period, in which case the provisions of
Section 5.2 shall apply.

 

5.4

Paid Leave of Absence and Family Leave

Unless otherwise determined by the Committee, and unless otherwise provided in
the Grant Agreement relating to a SAR, in the event a Participant is on a Paid
Leave of Absence or is on Family Leave, SARs shall continue to be and become
Vested SARs in accordance with the provisions of Section 4.2 and the Participant
shall be entitled to exercise any Vested SARs during the period of such Paid
Leave of Absence or Family Leave and thereafter, unless there occurs a
Termination of Employment during such period, in which case the provisions of
Section 5.1 shall apply, or unless the Participant’s death or Retirement occurs
during such period, in which case the provisions of Section 5.2 shall apply.

 

5.5

Unpaid Leave of Absence

Unless otherwise determined by the Committee, and unless otherwise provided in
the Grant Agreement relating to a SAR, in the event a Participant is on an
Unpaid Leave of Absence:

 

  (a)

SARs shall continue to be and become Vested SARs in accordance with the
provisions of Section 4.2 during the period commencing on the Date of Unpaid
Leave of Absence and ending on the 31st calendar day following the Date of
Unpaid Leave of Absence, unless there occurs a Termination of Employment during
such period, in which case the provisions of Section 5.1 shall apply, or unless
the Participant’s death or Retirement occurs during such period, in which case
the provisions of Section 5.2 shall apply;

 

  (b)

Notwithstanding Section 4.2, SARs which do not become Vested SARs on or prior to
the 31st calendar day following the Date of Unpaid Leave of Absence shall not
become Vested SARs during the balance of the Participant’s Unpaid Leave of
Absence, unless the Participant’s death or Retirement occurs during such period,
in which case the provisions of Section 5.2 shall apply;



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 20

 

  (c)

Notwithstanding Section 4.2, SARs which do not become Vested SARs on or prior to
the 31st calendar day following the Date of Unpaid Leave of Absence shall become
Vested SARs on the Participant’s Return to Service Date, but only to the extent
that such SARs would have become Vested SARs pursuant to Section 4.2 on or prior
to the Return to Service Date if the period of Unpaid Leave of Absence had not
occurred and provided that the Return to Service Date occurs prior to the Expiry
Date;

 

  (d)

In the event that a Participant’s Return to Service Date occurs prior to the
Expiry Date, any SARs which did not become Vested SARs on or prior to the 31st
calendar day following the Date of Unpaid Leave of Absence or pursuant to
Section 5.5(c) shall become Vested SARs solely in accordance with the provisions
of Section 4.2; and

 

  (e)

From the Date of Unpaid Leave of Absence until the Expiry Date, the Participant
shall be entitled to exercise any Vested SARs which become Vested SARs in
accordance with the provisions hereof, unless there occurs a Termination of
Employment during such period of Unpaid Leave of Absence, in which case the
provisions of Section 5.1 shall apply, or unless the Participant’s death or
Retirement occurs during such period, in which case the provisions of
Section 5.2 shall apply.

 

5.6

Forfeiture and Termination of SARs

Except as provided for in Sections 6.3 or 6.4, unless otherwise determined by
the Committee, and unless otherwise provided in the Grant Agreement relating to
a SAR, and subject to the passing by the Committee of a resolution pursuant to
Sections 6.1 or 6.2:

 

  (a)

A Performance SAR which does not become a Vested SAR by a Vesting Date
contemplated in Section 4.2(b) as a result of the Achieved Performance Criteria
for the particular Performance Period being equal to or less than the Minimum
Performance Criteria shall be forfeited by the Participant and shall terminate
on the day that would otherwise be the Vesting Date for such Performance SAR
and, thereafter, the Participant will have no further right, title or interest
in such Performance SAR;

 

  (b)

A Bonus SAR which does not become a Vested SAR by a Vesting Date contemplated in
Section 4.2(c) as a result of the Achieved Performance Criteria for the
particular Performance Period being equal to or less than the Median Performance
Criteria shall be forfeited by the Participant and shall terminate on the day
that would otherwise be the Vesting Date for such Bonus SAR and, thereafter, the
Participant will have no further right, title or interest in such Bonus SAR;

 

  (c)

Unless previously forfeited in accordance with the provisions hereof, upon the
occurrence of a Participant’s Termination of Employment, SARs which have not
become Vested SARs on or prior to the Date Employment Ceases shall be forfeited
by the Participant and shall terminate on the Date Employment Ceases and,
thereafter, the Participant will have no further right, title or interest in
such SARs;



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 21

 

  (d)

Upon the occurrence of a Participant’s Termination of Employment, Vested SARs
which are not exercised by the end of the Termination Exercise Period shall be
forfeited by the Participant and shall terminate on the last day of the
Termination Exercise Period and, thereafter, the Participant will have no
further right, title or interest in such Vested SARs;

 

  (e)

Where a Participant ceases to be an employee of the Corporation or an Affiliate
by reason of the Participant’s death or Retirement on a date that is prior to
the date that the Participant attains the age of 60 years, unless previously
forfeited in accordance with the provisions hereof, SARs which have not become
Vested SARs on or prior to the date of death or Date of Retirement, as
applicable, shall be forfeited by the Participant and shall terminate on the
date of death or Date of Retirement, as applicable, and, thereafter, the
Participant will have no further right, title or interest in such SARs;

 

  (f)

Where a Participant ceases to be an employee of the Corporation or an Affiliate
by reason of the Participant’s death or Retirement on a date that is prior to
the date that the Participant attains the age of 60 years, Vested SARs which are
not exercised by the end of the Death or Retirement Exercise Period shall be
forfeited by the Participant and shall terminate on the last day of the Death or
Retirement Exercise Period and, thereafter, the Participant will have no further
right, title or interest in such Vested SARs;

 

  (g)

On the Expiry Date, any SAR which has not been exercised or otherwise forfeited
and terminated pursuant to the provisions hereof shall expire and be of no
further force or effect whatsoever; and

 

  (h)

After the occurrence of any of the events in Sections 5.6(a) – (g), the Grant
Agreement shall terminate and be of no further force or effect whatsoever with
respect to those SARs which have been forfeited and terminated or have expired
and the Participant shall have no cause of action nor make any claim against the
Corporation or any Affiliate for damages or for loss of opportunity arising from
the forfeiture and termination or expiry of such SARs or the termination of the
Grant Agreement insofar as it relates to such SARs pursuant to this Section 5.6.

 

6.

EARLY EXERCISE AND ACCELERATED VESTING

 

6.1

Extension of Performance Period

Notwithstanding any other provision of the Plan, prior to the date on which a
Performance Period in respect of a particular Performance SAR or Bonus SAR ends,
the Committee may pass a resolution which extends such Performance Period;
provided that, subject to Section 8.3, no such extension shall be past the Close
of Business on the seventh anniversary of the Date of Grant of such SAR; and
further provided that no such extension shall be made if such extension would
result in any adverse Canadian or US federal income tax consequences.

 

6.2

Waiver of Vesting Conditions



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 22

 

Notwithstanding any other provision of the Plan, the Committee may, at any time
prior to the Vesting Date of a particular Performance SAR or Bonus SAR, pass a
resolution which waives, in whole or in part, the requirements of Section 4.2
that there be a specified Achieved Performance Criteria prior to a Performance
SAR or Bonus SAR becoming a Vested SAR.

 

6.3

Accelerated Vesting

Notwithstanding any other provision of the Plan, but subject to Section 6.4, the
Committee may pass a resolution which accelerates the vesting of a SAR and which
permits a Participant to exercise in full or in part any unexercised SAR,
whether or not the SAR has otherwise become a Vested SAR, at such time or times
and/or in such manner following the passing of such resolution as is specified
in the resolution, which resolution may be passed for any reason as determined
by the Committee which, in the sole opinion of the Committee, warrants altering
the provisions pursuant to which a SAR vests or is exercisable.

 

6.4

Accelerated Vesting on Change in Control

 

  (a)

With respect to SARs granted to a Participant prior to February 14, 2018,
notwithstanding any other provision of the Plan, in the event of a Change in
Control, (i) all Time-Based SARs, Performance SARs and Bonus SARs credited to
the Participant that are outstanding and are not Vested SARs immediately prior
to such Change in Control shall become Vested SARs immediately prior to the
occurrence of a Change in Control, with, if applicable, the Achieved Performance
Criteria in respect of the applicable Performance Period deemed to be (x) in the
case of Performance SARs, the Median Performance Criteria, and (y) in the case
of Bonus SARs, the Maximum Performance Criteria, and (ii) such Participant shall
be entitled, commencing as of the time immediately prior to the occurrence of a
Change in Control, to exercise in full or in part all Vested SARs (including,
but not limited to, those SARs that became vested pursuant to Section 6.4(a)(i))
during the SAR Period in accordance with Section 8.

 

  (b)

With respect to SARs granted to the Participant on or after February 14, 2018,
notwithstanding any other provision of the Plan, in the event of a Change in
Control:

 

  (i)

all Time-Based SARs, Performance SARs and Bonus SARs credited to the Participant
that are outstanding and are not Vested SARs immediately prior to such Change in
Control shall become Vested SARs immediately prior to the occurrence of a Change
in Control, with, if applicable, the Achieved Performance Criteria in respect of
the applicable Performance Period deemed to be (x) in the case of Performance
SARs, the Median Performance Criteria, and (y) in the case of Bonus SARs, the
Maximum Performance Criteria, and such Participants shall be entitled,
commencing as of the time immediately prior to the occurrence of a Change in
Control, to exercise in full or in part such Vested SARs during the SAR Period,
except to the extent that an award of Time-Based SARs, Performance SARs and
Bonus SARs, as the case may be, meeting the requirements set out below in this
Section 6.4(b)(i) (such award, a “Replacement Award”) is provided to the
Participant to replace such



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 23

 

 

award of SARs (each award of SARs intended to be replaced by a Replacement
Award, a “Replaced Award”) effective on or immediately after the time of such
Change in Control. An award of SARs shall meet the requirements of this
Section 6.4(b)(i) (and hence qualify as a Replacement Award) if (A) it has an
intrinsic value equal to the intrinsic value of the Replaced Award as of the
date of the Change in Control, (B) it relates to publicly traded equity
securities of the Corporation, the entity surviving the Corporation following
the Change in Control or the parent company of such surviving entity, (C) it
contains terms relating to vesting that are substantially identical to those of
the Replaced Award (except that for any Replaced Award that is
performance-based, the Replacement Award shall be subject solely to time-based
vesting for the remainder of the applicable Performance Period (or such shorter
period as determined by the Committee) and the Achieved Performance Criteria in
respect of the applicable Performance Period shall be deemed to be (x) in the
case of Performance SARs, the Median Performance Criteria, and (y) in the case
of Bonus SARs, the Maximum Performance Criteria), and (D) its other terms and
conditions are not less favorable to the Participant than the terms and
conditions of the Replaced Award (including the provisions that would apply in
the event of a subsequent Change in Control) as of the date of the Change in
Control. Without limiting the generality of the foregoing, a Replacement Award
may take the form of a continuation of the applicable Replaced Award if the
requirements of the preceding sentence are satisfied. If a Replacement Award is
granted, the Replaced Award shall not immediately vest prior to the occurrence
of the Change in Control giving rise to the replacement. The determination
whether the conditions of this Section 6.4(b)(i) are satisfied shall be made by
the Committee, as constituted immediately before the Change in Control, in its
sole discretion. All SARs that become Vested SARs pursuant to this
Section 6.4(b)(i) shall entitle the Participant, commencing as of the time
immediately prior to the occurrence of the Change in Control, to exercise in
full or in part such Vested SARs during the SAR Period in accordance with
Section 8.

 

  (ii)

Notwithstanding any other provision of this Plan to the contrary, upon the
Participant’s Termination of Employment by the Corporation or an Affiliate, as
applicable, without CIC Cause, or by the Participant for Good Reason, within the
Specified Period following a Change in Control, all Replacement Awards held by
such Participant shall become Vested SARs immediately prior to the time of such
Termination of Employment, and such Participant shall be entitled, as of the
time immediately prior to such Termination of Employment, to exercise in full or
in part all Vested SARs (including, but not limited to, those SARs that became
vested pursuant to this Section 6.4(b)(ii)) during the SAR Period in accordance
with Section 8. For clarity, in this Section 6.4(b)(ii), the defined terms
“Vested SARs” and “SAR Period” shall be deemed to apply, mutatis mutandis, to
Replacement Awards that are not a continuation of Replaced Awards.



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 24

 

7.

EFFECTS OF ALTERATION OF SHARE CAPITAL

 

7.1

General

In the event of any change in the Shares by reason of any stock dividend, split,
recapitalization, merger, consolidation, combination or exchange of shares or
other similar corporate change, equitable adjustments may be made in: (i) the
number of SARs, (ii) in the manner of determining the Base Value, Fair Market
Value and Appreciation Value of the SARs, (iii) the type of SAR, and (iv) the
SAR Period. The Committee shall determine which adjustments shall be made in any
such event in its sole discretion and its determination shall be conclusive and
binding for all purposes of the Plan and any applicable Grant Agreement;
provided that such adjustments shall not result in any adverse Canadian or
United States federal income tax consequences.

 

8.

METHOD OF EXERCISE OF SARS

 

8.1

Exercise of SAR

Each Vested SAR may be exercised, during the SAR Period (unless terminated
earlier pursuant to the provisions of the Plan or the Grant Agreement), by a
Participant (or, in the event of the Participant’s death or incapacity, by the
Participant’s duly appointed legal guardian or legal personal representative) in
a manner prescribed by the Corporation from time to time as published on the
Corporation’s internal employee website or otherwise communicated in writing to
the Participant from time to time.

 

8.2

Exercises only during SAR Period

For greater certainty, no SAR may be exercised after the expiry of the SAR
Period.

 

8.3

Blackout Period

Notwithstanding Section 8.2, if the SAR Period of a SAR expires during, or
within ten (10) business days following a Blackout Period, then the SAR Period
of such SAR shall be extended to the date which is ten (10) business days after
the last day of the Blackout Period, after which time such SAR shall expire and
terminate; provided that, under no circumstances, shall the SAR Period for a SAR
granted or held by a Canadian Participant extend beyond December 15th of the
calendar year containing the Vesting Date of such SAR; and further provided that
the SAR Period for a SAR granted or held by a US Participant shall not be
extended under this Section 8.3 if and to the extent that such extension would
cause the acceleration of taxes due or the imposition of additional taxes by
operation of Section 409A.

 

8.4

Payment in Respect of SAR

 

  (a)

Subject to Section 8.4(b) and (c), as soon as practicable after a Participant
has exercised a Vested SAR, the Participant will be paid the Appreciation Value
of that SAR, in cash, less any applicable tax or other source withholdings.



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 25

 

  (b)

The Corporation may, in its sole discretion, elect to satisfy, in whole or part,
the cash payment obligation in Section 8.4(a) by instructing an independent
broker to acquire a number of fully paid Shares on the open market on behalf of
the Participant the number of such Shares being the result obtained when the
amount of cash which would have otherwise been paid pursuant to Section 8.4(a)
is divided by an amount equal to the closing price per Share, in respect of a
Non-Canadian Participant, unless otherwise specified in a Grant Agreement, on
the New York Stock Exchange and, in respect of a Canadian Participant, unless
otherwise specified in a Grant Agreement, on the Toronto Stock Exchange, on the
last Trading Day immediately preceding the date of payment. In such a case, the
independent broker will purchase such Shares on the open market as soon as
practicable thereafter and within the limits imposed by Section 8.4(c), if
applicable, and the broker will deliver such Shares to the Participant. The
Corporation will pay all brokerage fees arising in connection with the
acquisition of the Shares of the Corporation by the broker on the open market.
Notwithstanding the foregoing or any other provision of the Plan, in respect of
Vested SARs, the Corporation shall not elect to satisfy, in whole or part, the
cash payment obligation in Section 8.4(a) with Shares delivered to the
Participant as it relates to any SARs originally granted to the Participant
after May 2, 2017 unless all approvals of such SARs and/or the issuance of
Shares in settlement of such SARs, by shareholders or otherwise, as are required
under Applicable Laws, are received prior to the applicable Vesting Date.

 

  (c)

For greater certainty, any amount payable to a Canadian Participant in respect
of the exercise of a Vested SAR shall be paid no later than December 31 of the
calendar year in which such SAR was exercised.

 

  (d)

All payments and benefits under the Plan shall, in respect of a Non-Canadian
Participant, unless otherwise specified in a Grant Agreement, be determined and
paid in the lawful currency of the United States and, in respect of a Canadian
Participant, unless otherwise specified in a Grant Agreement, be determined and
paid in the lawful currency of Canada.

 

  (e)

Thereafter, for greater certainty, such number of Vested SARs as are exercised
shall be cancelled and terminated and the Participant will have no further
right, title or interest in such exercised SARs.

 

9.

NO OTHER RIGHTS

 

9.1

No Rights of Shareholder

SARs are not Shares and no SAR granted hereunder shall entitle any Participant
to any Shares in the capital of the Corporation. For greater certainty, a
Participant shall not have the right or be entitled to exercise any voting
rights, receive dividends or have or be entitled to any other rights of a
shareholder of the Corporation with respect to any SAR held.

 

9.2

No Right to Employment



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 26

 

Nothing in the Plan or any SAR shall constitute or be construed to constitute or
be evidence of an agreement or understanding, express or implied, on the part of
the Corporation or an Affiliate to retain the Participant in the Participant’s
employment for any specific period or in any specific capacity or position or
affect in any way the right of the Corporation or an Affiliate to terminate the
employment of the Participant.

 

9.3

No Rights Unless Vested SARs Exercised

For greater certainty, no Participant or any other person claiming through a
Participant shall be entitled to any benefit hereunder in respect of any SARs
prior to the date on which such SARs become Vested SARs and are exercised.

 

10.

GENERAL

 

10.1

Compliance with Applicable Law

Each Participant acknowledges and agrees (and shall be conclusively deemed to
have so acknowledged and agreed by participating in the Plan) that the
Participant will, at all times, act in strict compliance with Applicable Law and
all Corporation Policies applicable to the Participants in connection with the
Plan. Such Applicable Law and Corporation Policies shall include, without
limitation, those governing “insiders” of “reporting issuers” as those terms are
construed for the purposes of applicable securities laws, regulations and rules.

 

10.2

Subject to Applicable Law

The Corporation’s grant of any SAR and the obligation to make any payments under
the Plan or a Grant Agreement is subject to compliance with Applicable Law. As a
condition of participating in the Plan, each Participant agrees to comply with
all such Applicable Law and agrees to furnish to the Corporation all information
and undertakings as may be required to permit compliance with Applicable Law.

 

10.3

Withholdings

 

  (a)

The Corporation or any Affiliate may withhold or cause to be withheld from any
amount payable to a Participant, either under the Plan, a Grant Agreement, or
otherwise, such amount as may be necessary so as to ensure that the Corporation
or any Affiliate, as applicable, will be able to comply with the applicable
provisions of any federal, provincial, state or local law relating to the
withholding of tax or other required deductions, including on the amount, if
any, includable in the income of a Participant.

 

  (b)

Each Participant acknowledges and agrees (and shall be conclusively deemed to
have so acknowledged and agreed by participating in the Plan) that all taxes
which may be payable by the Participant as a result of the grant, holding or
exercise of the SARs are the Participant’s sole responsibility.



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 27

 

10.4

Amendment and Termination

 

  (a)

Subject to Applicable Law and to Sections 10.4(b) and (c), the Board (or the
Committee, as applicable) may, at any time, suspend, terminate, amend or revise
the Plan, the terms of any Grant Agreement, or the terms of any SAR granted,
provided, however, that, no such amendment may, except with the consent of a
Participant, alter or impair any SAR previously granted to such Participant
under the Plan. The Board (or the Committee, as applicable) may, with the
consent of the Participant, cancel the unexercised balance of an SAR.

 

  (b)

Notwithstanding Section 10.4(a), the Board (or the Committee, as applicable)
shall retain the power and authority to amend or modify the Plan and any Grant
Agreement entered into hereunder to the extent the Committee in its sole
discretion deems necessary or advisable to comply with any guidance issued under
Section 409A. Such amendments may be made without the approval of any US
Participant.

 

  (c)

Notwithstanding Section 10.4(a), no amendment may be made to the Plan, a Grant
Agreement, or the terms of any SAR granted to a Canadian Participant which would
result in a material risk (as determined by the Corporation or its advisors, in
their sole discretion) that the Plan or any SARs granted thereunder would
constitute a “salary deferral arrangement” within the meaning of subsection
248(1) of the Income Tax Act (Canada), or any successor provision thereto.

 

10.5

Administration Costs

Except as otherwise provided herein, the Corporation will be responsible for all
costs relating to the administration of the Plan and any SARs granted
thereunder.

 

10.6

Assignment

No SAR or any other rights conferred by a SAR or the Plan or a Grant Agreement
is assignable, negotiable or otherwise transferable by any Participant other
than by will or the laws of descent and distribution. All SARs are exercisable
only during the Participant’s lifetime and only by the Participant, except in
the event of the Participant’s death or incapacity, in which case the SAR may be
exercised by the Participant’s duly appointed legal guardian or legal personal
representative.

 

10.7

Unfunded Obligation

The Plan shall be an unfunded obligation of the Corporation and its Affiliates.
Neither the establishment of the Plan nor the grant of any SARs or the setting
aside of any funds by the Corporation or an Affiliate, as the case may be, (if,
either in their sole discretion, choose to do so) shall be deemed to create a
trust. Legal and equitable title to any funds set aside for the purposes of the
Plan shall remain in the Corporation or the Affiliate, as the case may be, and
no Participant shall have any security or other interest in such funds. Any
funds so set aside shall remain subject to the claims of creditors of the
Corporation or the Affiliate, as the case may be, present or future. Amounts
payable to any Participant under the Plan shall be a general, unsecured
obligation of the



--------------------------------------------------------------------------------

Encana Corporation

Employee Stock Appreciation Rights Plan

(With amendments as of February 14, 2018)

 

  Page 28

 

Corporation or Affiliate, as the case may be. The right of the Participant to
receive payment pursuant to the Plan shall be no greater than the right of other
unsecured creditors of the Corporation or Affiliate, as the case may be.

 

10.8

No Representation as to Price

Neither the Corporation nor any Affiliate makes any representation or gives any
warranty as to the Fair Market Value of the Shares and shall not be held liable
for any fluctuation in the value of the Shares either before or after the
exercise of any SAR or other right conferred under the Plan.

 

10.9

Compliance with Section 409A

Notwithstanding any provision of the Plan to the contrary, it is intended that
the provisions of the Plan comply with, or be exempt from, Section 409A, and all
provisions of the Plan shall be construed and interpreted in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A. Each
US Participant is solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on or for the account of such US
Participant in connection with the Plan or any other Plan maintained by the
Corporation or an Affiliate (including any taxes and penalties under
Section 409A), and neither the Corporation nor any Affiliate shall have any
obligation to indemnify or otherwise hold such US Participant (or any
beneficiary) harmless from any or all of such taxes or penalties.

* * * *